Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,140,358. Although the claims at issue are not identical, they are not patentably distinct from each other because for example independent claim 8 of the current application is an obvious variation of claim 1 U.S. Patent No. 11,140,358.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8, 10-11, 13, 15-16, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being  by Disley et al. (US 2017/0374425A1, hereinafter Disley).
Regarding claim 1, Disley discloses: A method of establishing an aggregated virtual session, comprising: sending, by a device (reads on coordinator device: paragraph: 0035), an electronic request to establish an aggregated virtual session (paragraph: 0052) for a plurality of virtual sessions (reads on multiple meetings: paragraph: 0094) that causes another device (reads on server: paragraph: 0049) to retrieve session information associated with the plurality of virtual sessions; obtaining, by the device and based on the session information, an electronic invitation (paragraphs: 0095-0096) to join the aggregated virtual session for the plurality of virtual sessions; transmitting, by the device, a selection of the electronic invitation; and connecting, by the device and based on the selection, to the aggregated virtual session that enables the device to connect to each virtual session associated with the aggregated virtual session (fig. 10; paragraph: 0094; fig. 14).
Regarding claim 8, Disley discloses: A device, comprising: one or more memories (114, fig. 2); and one or more processors, coupled to the one or more memories (fig. 2; paragraph: 0051), configured to: send an electronic request (paragraph: 0035) to establish an aggregated virtual session for a plurality of virtual sessions that causes another device (reads on server: paragraph: 0049)  to retrieve session information associated with the plurality of virtual sessions (reads on multiple meetings: paragraph: 0094); obtain, based on the session information, an electronic invitation to join the aggregated virtual session for the plurality of virtual sessions; and connect, based on the electronic invitation (paragraphs: 0095-0096)  , to the aggregated virtual session that enables the device to connect to each virtual session associated with the aggregated virtual session (fig. 10; paragraph: 0094; fig. 14).
Regarding claim 15, Disley discloses: A non-transitory computer-readable medium storing a set of instructions (paragraph: 0052), the set of instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the device to: send an electronic request (paragraph: 0035) to establish an aggregated virtual session for a plurality of virtual sessions (reads on multiple meetings: paragraph: 0094) that causes another device (reads on server: paragraph: 0049) to retrieve session information associated with the plurality of virtual sessions; obtain, based on the session information, an electronic invitation  (paragraphs: 0095-0096) to join the aggregated virtual session for the plurality of virtual sessions; and connect, based on a selection of the electronic invitation, to the aggregated virtual session that enables the device to connect to each virtual session associated with the aggregated virtual session (fig. 10; paragraph: 0094; fig. 14).
Regarding claims 3-5, Disley further discloses: wherein the plurality of virtual sessions include one or more of: consecutive virtual sessions, or non-consecutive virtual sessions (fig. 10, paragraph: 0094), wherein sending the electronic request is based on an interaction with a calendar application that executes on the device (FIG. 10), further comprising: transmitting criteria for aggregating virtual sessions, and wherein the aggregated virtual session includes a subset of virtual sessions, of the plurality of virtual sessions, based on the criteria for aggregating virtual sessions (abstract; paragraphs: 0003; 0012).
Regarding claims 10-11, 13, Disley further discloses: wherein the one or more processors are further configured to: receive input associated with the electronic invitation; and display, via a calendar application that executed on the device, a single block of time, associated with the aggregated virtual session (fig. 6; paragraphs: 0074-0075; fig. 10), wherein the single block of time includes one or more sub-blocks associated with respective start times and end times associated with each virtual session associated with the aggregated virtual session (figs. 6, 10), wherein the one or more processors are further configured to: transmit an indication that a first virtual session, associated with the aggregated virtual session, has ended; and connect, based on the indication, to a second virtual session (this is implied in as much as the reference discloses multiple meetings related to multiple subjects: paragraph: 0094), associated with the aggregated virtual session (reads on multiple meetings to be attended to).
	Regarding claims 16, 20, Disley further discloses: wherein the one or more instructions further cause the device to: autonomously transmit an indication to indicate that a first virtual session, associated with the aggregated virtual session, is to end after a scheduled end time associated with the first virtual session (this is implied in as much as the reference discloses calendar for scheduling multiple meetings: paragraph: 0094), wherein the electronic request includes session information for a virtual session, of the plurality of virtual sessions, including one or more of: a scheduled start time associated with the virtual session, a scheduled end time associated with the virtual session, time zone information, a link associated with the virtual session, or login information associated with the virtual session (fig. 10; paragraph: 0094).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Disley in view of Walter (US 2007/0239825A1).
Disley differs from claims 2, 12 in that he does not specifically disclose: wherein a first virtual session, of the plurality of virtual sessions, is associated with a first video conferencing provider, and wherein a second virtual session, of the plurality of virtual sessions, is associated with a second video conferencing provider, wherein the one or more processors, when connecting to the aggregated virtual session, are configured to: launch a first video session application associated with a first provider, and launch a second video session application associated with a second provider.
However, Walter discloses: wherein a first virtual session, of the plurality of virtual sessions, is associated with a first video conferencing provider, and wherein a second virtual session, of the plurality of virtual sessions, is associated with a second video conferencing provider, wherein the one or more processors, when connecting to the aggregated virtual session, are configured to: launch a first video session application associated with a first provider, and launch a second video session application associated with a second provider (fig. 4-6; paragraph: 0053).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Disley’s system to provide for the following: wherein a first virtual session, of the plurality of virtual sessions, is associated with a first video conferencing provider, and wherein a second virtual session, of the plurality of virtual sessions, is associated with a second video conferencing provider, wherein the one or more processors, when connecting to the aggregated virtual session, are configured to: launch a first video session application associated with a first provider, and launch a second video session application associated with a second provider as this arrangement would provide choice of video conference providers to choose for providing services.
Claim(s) 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Disley in view of Rosenberg (US 2018/0012191A1).
Disley differs from claim 6 in that he does not specifically disclose: wherein the electronic invitation includes a uniform resource location (URL) associated with a URL of each virtual session associated with the aggregated virtual session for the plurality of virtual sessions.
However, Rosenberg discloses: wherein the electronic invitation includes a uniform resource location (URL) associated with a URL of each virtual session associated with the aggregated virtual session for the plurality of virtual sessions (paragraphs: 0003; 0034; 0047; 0062).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Disley’s system to provide for the following: wherein the electronic invitation includes a uniform resource location (URL) associated with a URL of each virtual session associated with the aggregated virtual session for the plurality of virtual sessions as this arrangement would facilitate to join meeting using conference links as taught by Rosenberg.
Disley differs from claim 9 in that he does not specifically disclose: wherein the electronic invitation includes one or more options including: an option to accept the electronic invitation, an option to tentatively accept the electronic invitation, an option to decline the electronic invitation, or an option to tentatively decline the electronic invitation (paragraph: 0028).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Disley’s system to provide for the following: wherein the electronic invitation includes one or more options including: an option to accept the electronic invitation, an option to tentatively accept the electronic invitation, an option to decline the electronic invitation, or an option to tentatively decline the electronic invitation as this arrangement would facilitate to send invitations to participants who can accept or decline invitations thus facilitating user convenience.
Claims 7, 14, 17-18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (subject to Terminal disclaimer).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651